                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


ZACKARY WILLIAMS,

              Petitioner,

v.                                                CASE NO. 2:17-CV-12496
                                                  HONORABLE AVERN COHN

NOAH NAGY,

           Respondent.1
____________________________/

 MEMORANDUM ORDER DENYING PETITION FOR A WRIT OFHABEAS CORPUS
                             AND
            DENYING A CERTIFICATE OF APPEALABILITY

                                      I. Introduction

       This is a habeas case under 28 U.S.C. § 2254. Michigan prisoner Zackary

Williams (“Petitioner”), proceeding pro se and without prepayment of the filing fee,

plead guilty to child sexually abusive activity, M.C.L. § 750.145c(2), and second-degree

criminal sexual conduct, M.C.L. § 750.520c. He was sentenced to concurrent terms of

10 to 20 years imprisonment and 1 to 15 years imprisonment. Petitioner raises claims

concerning the validity of his sentence, the validity of his plea, the denial of his plea

withdrawal motion, and the effectiveness of trial and appellate counsel. For the reasons

which follow, the petition will be denied.

                             II. Facts and Procedural History

       Petitioner’s convictions arise from his sexual abuse of a six-year-old girl. He was

charged with three counts of first-degree criminal sexual conduct. Petitioner plead guilty

       1
      Petitioner is currently confined at the G. Robert Cotton Correctional Facility in
Jackson, Michigan where Noah Nagy is the warden. Accordingly, the captioned is
AMENDED to reflect the proper respondent.
to the offenses described above in exchange for the dismissal of the more serious

charges and an agreement that he would be sentenced to concurrent terms of 10 to 20

years imprisonment and 1 to 15 years imprisonment and would be subject to sex

offender registration and a lifetime electronic tether upon release from prison. Petitioner

confirmed that he understood the charges, the plea agreement, and the rights that he

would be giving up by entering a plea. He stated that he wanted to plead guilty and that

he was doing so of his own free will. He admitted that he digitally penetrated a six-year-

old girl for his sexual gratification as the factual basis for his plea.

         At sentencing, Petitioner moved to withdraw his plea alleging that trial counsel

was ineffective and that he was innocent. The prosecution objected due to the age of

the victim and the delay in the case. The trial court denied the motion and imposed the

sentence set forth in the plea agreement.

         Petitioner filed a delayed application for leave to appeal with the Michigan Court

of Appeals asserting that the trial court erred in denying his plea withdrawal motion

because he was innocent and pleaded guilty without the effective assistance of counsel.

The court of appeals denied the application “for lack of merit in the grounds presented.”

People v. Williams, No. 316225 (Mich. Ct. App. June 11, 2013). The Michigan Supreme

Court denied leave in a standard order. People v. Williams, 838 N.W.2d 555 (Mich.

2013).

         Petitioner then filed a motion for relief from judgment with the trial court

challenging jurisdiction. The trial court denied the motion for lack of merit under

Michigan Court Rule 6.508(D)(3). People v. Williams, No. 12-011169-01 (Wayne Co.

Cir. Ct. May 29, 2015). Petitioner filed a delayed application for leave to appeal with the

Michigan Court of Appeals, which was denied for failure to “meet the burden of

                                                2
establishing entitlement to relief under MCR 6.508(D).” People v. Williams, No. 328849

(Mich. Ct. App. Dec. 21, 2015). Petitioner did not seek leave to appeal with the

Michigan Supreme Court.

       Petitioner also filed a second motion for relief from judgment with the trial court

seeking a remand for re-sentencing pursuant to People v. Lockridge, 870 N.W.2d 502

(Mich. 2015). The trial court denied the motion finding that his sentence was “not the

result of the sentencing guidelines, but the consequence of the plea agreement.”

People v. Williams, No. 12-011169-01 (Wayne Co. Cir. Ct. March 1, 2016). Petitioner

filed a delayed application for leave to appeal with the Michigan Court of Appeals, which

was denied “for lack of merit in the grounds presented.” People v. Williams, No. 332937

(Mich. Ct. App. Sept. 22, 2016). Petitioner also filed an application for leave to appeal

with the Michigan Supreme Court, which was denied in a standard order. People v.

Williams, 896 N.W.2d 442 (Mich. 2017).2

       Petitioner thereafter filed the instant petition. He raises the following claims:

       I.     The trial court erred when it decided that his minimum sentence
              was not established by the application of the sentencing guidelines
              in a manner that violated the Sixth Amendment, and he is entitled
              to a proper inquiry to determine if re-sentencing is required.

       II.    The trial court erred in denying his plea withdrawal motion where he
              is innocent and pleaded guilty without the effective assistance of
              counsel.

       III.   Trial counsel failed to diligently defend his case, denying him the
              opportunity to present a defense by failing to investigate where
              counsel did not keep contact with him, did not contact favorable
              witnesses, never obtained physical evidence, failed to defend him
              during the plea withdrawal motion, and independently and



       2
       Petitioner filed additional motions and appeals in state court; none of them are
relevant to the current petition.

                                              3
                  collectively denied him his state and federal constitutional rights to
                  the effective assistance of counsel.

      II.         He was denied his right to the effective assistance of counsel on
                  appeal and right to due process where appellate counsel argued
                  ineffective assistance of trial counsel, but failed to effectively
                  recognize and argue meritorious facts on appeal.

Respondent has filed an answer to the petition contending that it should be denied

because certain claims are barred by procedural default and all of the claims lack merit.

                                     III. Standard of Review

      28 U.S.C. § 2241 sets forth the standard of review that federal courts must use

when considering habeas petitions brought by prisoners challenging their state court

convictions. The statute provides in relevant part:

            An application for a writ of habeas corpus on behalf of a person in
            custody pursuant to the judgment of a State court shall not be granted
            with respect to any claim that was adjudicated on the merits in State
            court proceedings unless the adjudication of the claim--

            (1)     resulted in a decision that was contrary to, or involved an
                    unreasonable application of, clearly established Federal law, as
                    determined by the Supreme Court of the United States; or

            (2)     resulted in a decision that was based on an unreasonable
                    determination of the facts in light of the evidence presented in
                    the State court proceeding.

28 U.S.C. §2254(d) (1996).

       “A state court’s decision is ‘contrary to’ . . . clearly established law if it ‘applies a

rule that contradicts the governing law set forth in [Supreme Court cases]’ or if it

‘confronts a set of facts that are materially indistinguishable from a decision of [the

Supreme] Court and nevertheless arrives at a result different from [that] precedent.’”

Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per curiam) (quoting Williams v. Taylor,

529 U.S. 362, 405-06 (2000)); see also Bell v. Cone, 535 U.S. 685, 694 (2002).


                                                 4
       “[T]he ‘unreasonable application’ prong of § 2254(d)(1) permits a federal habeas

court to ‘grant the writ if the state court identifies the correct governing legal principle

from [the Supreme] Court but unreasonably applies that principle to the facts of

petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520 (2003) (quoting Williams, 529

U.S. at 413); see also Bell, 535 U.S. at 694. However, “[i]n order for a federal court to

find a state court’s application of [Supreme Court] precedent ‘unreasonable,’ the state

court’s decision must have been more than incorrect or erroneous. The state court’s

application must have been ‘objectively unreasonable.’” Wiggins, 539 U.S. at 520-21

(citations omitted); see also Williams, 529 U.S. at 409. “AEDPA thus imposes a ‘highly

deferential standard for evaluating state-court rulings,’ and ‘demands that state-court

decisions be given the benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010)

(quoting Lindh, 521 U.S. at 333, n. 7; Woodford v. Viscotti, 537 U.S. 19, 24 (2002) (per

curiam)).

       The Supreme Court has held that “a state court’s determination that a claim

lacks merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’

on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86,

101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme

Court has emphasized “that even a strong case for relief does not mean the state

court’s contrary conclusion was unreasonable.” Id. (citing Lockyer v. Andrade, 538

U.S. 63, 75 (2003)). A habeas court “must determine what arguments or theories

supported or . . . could have supported, the state court’s decision; and then it must ask

whether it is possible fairminded jurists could disagree that those arguments or theories

are inconsistent with the holding in a prior decision” of the Supreme Court. Id. Thus, in

order to obtain federal habeas relief, a state prisoner must show that the state court’s

                                              5
rejection of a claim “was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Id.; see also White v. Woodall, _ U.S. _, 134 S. Ct. 1697, 1702 (2014).

Federal judges “are required to afford state courts due respect by overturning their

decisions only when there could be no reasonable dispute that they were wrong.”

Woods v. Donald, _ U.S. _, 135 S. Ct. 1372, 1376 (2015). A habeas petitioner cannot

prevail as long as it is within the “realm of possibility” that fairminded jurists could find

the state court decision to be reasonable. Woods v. Etherton, _ U.S. _, 136 S. Ct.

1149, 1152 (2016). The requirements of “clearly established law” are to be determined

solely by Supreme Court precedent. The decisions of lower federal courts may be

useful in assessing the reasonableness of the state court’s decision. Stewart v. Erwin,

503 F.3d 488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th

Cir. 2003)); Dickens v. Jones, 203 F. Supp. 2d 354, 359 (E.D. Mich. 2002).

       Lastly, a state court’s factual determinations are presumed correct on federal

habeas review. 28 U.S.C. § 2254(e)(1). A petitioner may rebut this presumption with

clear and convincing evidence. Warren v. Smith, 161 F.3d 358, 360-61 (6th Cir. 1998).

Habeas review is also “limited to the record that was before the state court.” Cullen v.

Pinholster, 563 U.S. 170, 181 (2011).

                                      IV. Discussion

                                  A. Procedural Default

       As an initial matter, Respondent argues that Petitioner's third and fourth claims

are barred by procedural default because he did not properly exhaust them in the state

courts and is now barred from doing so under the Michigan Court Rules. On habeas

review, however, federal courts "are not required to address a procedural-default issue

                                              6
before deciding against the petitioner on the merits." Hudson v. Jones, 351 F.3d 212,

215 (6th Cir. 2003) (citing Lambrix v. Singletary, 520 U.S. 518, 525 (1997)). The

Supreme Court has explained the rationale behind such a policy: "Judicial economy

might counsel giving the [other] question priority, for example, if it were easily

resolvable against the habeas petitioner, whereas the procedural-bar issue involved

complicated issues of state law." Lambrix, 520 U.S. at 525. Such is the case here.

Accordingly, the Court will not address the procedural default issue and shall proceed

to the merits of the claims.

                                            B. Merits

                                     1. Sentencing Claim

          Petitioner first asserts that he is entitled to habeas relief because the trial court

erred in scoring Offense Variable 4 of the state sentencing guidelines, by relying upon

inaccurate information, and by utilizing judge-found facts that were neither admitted by

him nor proven beyond a reasonable doubt in imposing his sentence in violation of his

Sixth Amendment rights. Respondent contends that this claim lacks merit.

          Petitioner first raised his sentencing claim on collateral review and the trial court

denied relief finding that his sentences were based upon his plea agreement, not the

sentencing guidelines. The Michigan Court of Appeals denied leave to appeal for lack

of merit and the Michigan Supreme Court denied leave to appeal in a standard order.

The state courts’ denial of relief is neither contrary to Supreme Court precedent nor an

unreasonable application of federal law or the facts.3

          A sentence imposed within the statutory limits is generally not subject to federal



      3
          The Court would reach the same result under a de novo standard of review.

                                                7
habeas review. Townsend v. Burke, 334 U.S. 736, 741 (1948); Cook v. Stegall, 56 F.

Supp. 2d 788, 797 (E.D. Mich. 1999). Claims which arise out of a trial court’s

sentencing decision are not cognizable upon habeas review unless the petitioner can

show that the sentence imposed exceeded the statutory limits or is wholly unauthorized

by law. Lucey v. Lavigne, 185 F. Supp. 2d 741, 745 (E.D. Mich. 2001). Petitioner’s

sentences are within the statutory maximums. See M.C.L. §§ 750.145c(2)(b) (setting a

25-year maximum for a prepubescent child); 750.520c(2)(B) (setting a 15-year

maximum). As such, his sentences are barred from habeas review absent a federal

constitutional violation. Petitioner has made no such showing, as explained below.

       First, Petitioner’s claim that the trial court erred in scoring Offense Variables 4 of

the state sentencing guidelines is not cognizable on habeas review because it is a

state law claim. See Howard v. White, 76 F. App’x 52, 53 (6th Cir. 2003) (“A state

court's alleged misinterpretation of state sentencing guidelines . . . is a matter of state

concern only.”); Austin v. Jackson, 213 F.3d 298, 300-01 (6th Cir. 2000) (state court

did not abuse its discretion nor violate federal due process by imposing a sentence

above the state sentencing guidelines); McPhail v. Renico, 412 F. Supp. 2d 647, 656

(E.D. Mich. 2006); Robinson v. Stegall, 157 F. Supp. 2d 802, 823 (E.D. Mich. 2001).

Any alleged error in scoring Offense Variable 4 or determining the sentencing guideline

range does not justify federal habeas relief.

       Further, to the extent that Petitioner contests the state court’s interpretation and

application of state law regarding the scoring of the offense variables, including the

application of Lockridge, infra, he is not entitled to relief. It is well-settled that “a state

court's interpretation of state law, including one announced on direct appeal of the

challenged conviction, binds a federal court sitting on habeas review.” Bradshaw v.

                                               8
Richey, 546 U.S. 74, 76 (2005); Sanford v. Yukins, 288 F.3d 855, 860 (6th Cir. 2002).

State courts are the final arbiters of state law and the federal courts will not intervene in

such matters. Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Oviedo v. Jago, 809 F.2d

326, 328 (6th Cir. 1987). Habeas relief does not lie for perceived errors of state law.

Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). Petitioner fails to state a claim upon

which relief may be granted as to any such state law issues.

       Petitioner, however, also asserts that his sentence violates federal due process.

A sentence may violate federal due process if it is carelessly or deliberately

pronounced on an extensive and materially false foundation which the defendant had

no opportunity to correct. Townsend, 334 U.S. at 741; see also United States v.

Sammons, 918 F.2d 592, 603 (6th Cir. 1990) (defendant must have a meaningful

opportunity to rebut contested sentencing information). To prevail on such a claim, a

petitioner must show that the court relied upon the allegedly false information. United

States v. Polselli, 747 F.2d 356, 358 (6th Cir. 1984); Draughn v Jabe, 803 F. Supp. 70,

81 (E.D. Mich. 1992). Petitioner has not made this showing. The record reveals that

he agreed to specific sentences as part of his plea agreement, and nonetheless had a

sentencing hearing before the state trial court with an opportunity to challenge the

sentencing information. He also contested his sentences on collateral review, but was

denied relief. Petitioner fails to establish that the trial court relied upon materially false

or inaccurate information in imposing his sentences which he had no opportunity to

correct. No due process violation occurred.

       Petitioner further asserts that the state trial court improperly relied upon judge-

found facts neither admitted by him nor proven beyond a reasonable doubt in scoring

the guidelines and imposing his sentence in violation of the Sixth Amendment. Such a

                                              9
claim arises from the Supreme Court's decisions in Apprendi v. New Jersey, 530 U.S.

466 (2000), Blakely v. Washington, 542 U.S. 296 (2004); and Alleyne v. United States,

570 U.S. 99 (2013). In Apprendi, the Supreme Court held that, "[o]ther than the fact of

a prior conviction, any fact that increases the penalty for a crime beyond the prescribed

statutory maximum must be submitted to a jury, and proved beyond a reasonable

doubt." Apprendi, 530 U .S. at 490. In Blakely, the Supreme Court clarified "that the

‘statutory maximum' for Apprendi purposes is the maximum sentence a judge may

impose solely on the basis of the facts reflected in the jury verdict or admitted by the

defendant." Blakely, 542 U.S. at 303. In Alleyne, the Supreme Court extended

Apprendi to mandatory minimum sentences, ruling that any fact that increases a

mandatory minimum sentence is an "element" of the offense that must be submitted to

the jury and proven beyond a reasonable doubt. Alleyne, 570 U.S. at 111-12.

       In People v. Lockridge, 870 N.W.2d 502 (Mich. 2015), the Michigan Supreme

Court held that, under Alleyne, the Michigan sentencing guidelines violate the Sixth

Amendment because the guidelines "require judicial fact-finding beyond facts admitted

by the defendant or found by the jury to score offense variables that mandatorily

increase the floor of the guidelines minimum sentence range." Lockridge, 870 N.W.2d

at 506. The court's remedy was to make the guidelines advisory only. Id. at 520-21.

The Sixth Circuit recently held that "[a]t bottom, Michigan's sentencing regime violated

Alleyne's prohibition on the use of judge-found facts to increase mandatory minimum

sentences." Robinson v. Woods, 901 F.3d 710, 716 (6th Cir. 2018).

       Alleyne, however, has no application to Petitioner’s case. As explained by the

state trial court, Petitioner was sentenced based upon the sentence set forth in his plea

agreement, not based upon the scoring of the offense variables or the sentencing

                                           10
guidelines, particularly their mandatory or advisory nature. See Fuson v. McClaren,

No. 15-CV-10089, 2017 WL 3727105, *6-7 (E.D. Mich. Aug. 30, 2017) (denying relief

on similar claim where petitioner had sentencing agreement).

       In other words, any potential Sixth Amendment violation was waived because

Petitioner was sentenced in accordance with the mutually-agreed upon terms of his

plea bargain. A defendant who consents to a sentence in a plea agreement and

receives the sentence that he or she bargained for generally waives the right to

challenge the sentence on appeal or collateral review. United States v. Livingston, 1

F.3d 723, 725 (8th Cir. 1993); Winston v. Berghuis, No. 12-CV-14475, 2016 WL

6873390, *2 (E.D. Mich. Nov. 22, 2016) (citing cases and denying habeas relief on

sentencing claims where petitioner was given agreed-upon sentence); Thomas v.

Berghuis, No. 14-CV-13501, 2016 WL 3197584, *2 (E.D. Mich. June 9, 2016) (same).

In this case, Petitioner was sentenced in accordance with his plea agreement. He thus

fails to establish a constitutional violation as to his sentence. Habeas relief is not

warranted on Petitioner’s sentencing claim.

                  2. Validity of Plea, Plea Withdrawal, Innocence,
                 and Ineffective Assistance of Trial Counsel Claims

       In the bulk of the remainder of his claims, Petitioner says that he is entitled to

habeas relief because the trial court erred in denying his plea withdrawal motion where

he is innocent and he pleaded guilty without the effective assistance of counsel. He

relatedly asserts that trial counsel was ineffective for failing to investigate his case, and

instead advising him to plead guilty, and for not advocating on his behalf with respect to

his plea withdrawal motion. Respondent contends that these claims lack merit.




                                             11
          Petitioner raised these claims, in part, on direct appeal in the state courts. The

Michigan Court of Appeals denied leave to appeal for lack of merit in the grounds

presented and the Michigan Supreme Court denied leave to appeal in a standard

order. The state courts’ denial of relief is neither contrary to Supreme Court precedent

nor an unreasonable application of federal law or the facts.4

          When a criminal defendant is convicted pursuant to a plea, habeas review is

limited to whether the plea was made knowingly, intelligently, and voluntarily. United

States v. Broce, 488 U.S. 563 (1989); Boykin v. Alabama, 395 U.S. 238 (1969). A plea

is intelligent and knowing where there is nothing to indicate that the defendant is

incompetent or otherwise not in control of his or her mental faculties, is aware of the

nature of the charges, and is advised by competent counsel. Id. at 756. The plea must

be made "with sufficient awareness of the relevant circumstances and likely

consequences." Id. at 748. A plea is voluntary if it is not induced by threats or

misrepresentations and the defendant is made aware of the direct consequences of the

plea. Brady v. United States, 397 U.S. 742, 755 (1970). The voluntariness of a plea

"can be determined only by considering all of the relevant circumstances surrounding

it." Id. at 749.

          Here, the record reveals that Petitioner's plea was knowing, intelligent, and

voluntary. Petitioner was 39 years old at the time of his plea and there is no evidence

that he suffered from any physical or mental problems which would have impaired his

ability to understand the criminal proceedings or the nature of his plea. Petitioner was



      4
        The Court would reach the same conclusion under a de novo standard of
review. And to the extent that some of the claims were not properly exhausted in the
state courts, the Court’s review of those claims is de novo.

                                              12
represented by legal counsel and conferred with counsel during the plea process. The

trial court advised Petitioner of his trial rights and the fact that he would be giving up

those rights by pleading guilty. The parties discussed the charges, the terms of the

plea agreement, and the consequences of the plea. Petitioner indicated that he

understood the plea agreement, that he wanted to plead guilty, that he had not been

threatened or promised anything other than what was included in the plea agreement,

and that he was pleading guilty of his own free will. He is bound by those statements.

See Ramos v. Rogers, 170 F.3d 560, 566 (6th Cir. 1999). The fact that Petitioner was

subsequently dissatisfied with his plea or may have hoped for more lenient treatment

does not render his plea unknowing or involuntary. See Brady, 397 U.S. at 757.

       Petitioner also argues that his plea is invalid because he is actually innocent. A

guilty or no contest plea, however, involves a waiver of many constitutional rights,

including the right to a trial where the prosecution has the burden of proving guilt

beyond a reasonable doubt, the right to confront adverse witnesses, and the right to

present evidence in one’s defense. See Fautenberry v. Mitchell, 515 F.3d 614, 636

(6th Cir. 2008) (citing Boykin, 395 U.S. at 243). A defendant who pleads guilty or no

contest waives all pre-plea issues, Tollett v. Henderson, 411 U.S. 258, 267 (1973),

including any claim that he had a defense to the charges against him. Wilson v. United

States, 962 F.2d 996, 997 (11th Cir. 1992). Petitioner waived his right to present a

defense to the charges by pleading guilty.

       Petitioner further says that his plea is invalid because trial counsel failed to

investigate defenses and gather witnesses and physical evidence. Petitioner fails to

show that trial counsel was ineffective in advising him about his case. The Supreme

Court has set forth a two-part test for evaluating the claim of a habeas petitioner who is

                                             13
challenging a plea on the ground that he or she was denied the Sixth Amendment right

to the effective assistance of counsel. First, the petitioner must establish that

“counsel’s representation fell below an objective standard of reasonableness.” Hill v.

Lockhart, 474 U.S. 52, 57-58 (1985) (quoting Strickland v. Washington, 466 U.S. 668,

688 (1984)). To demonstrate that counsel’s performance fell below this standard, a

petitioner must overcome the “strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance.” Strickland, 466 U.S. at 689.

       Second, if the petitioner satisfies the first prong of this test, the petitioner must

then demonstrate that counsel’s performance resulted in prejudice, i.e., “that there is a

reasonable probability that, but for counsel’s errors, [he/she] would not have pleaded

guilty and would have insisted on going to trial.” Hill, 474 U.S. at 59. The Supreme

Court has explained that “[i]n many guilty plea cases, the ‘prejudice’ inquiry will closely

resemble the inquiry engaged in by courts reviewing ineffective-assistance challenges

to convictions obtained through a trial.” Id. The Supreme Court has also emphasized

that “these predictions of the outcome at a possible trial, where necessary, should be

made objectively, without regard for the ‘idiosyncracies of the particular

decisionmaker.’” Id. at 59-60 (quoting Strickland, 466 U.S. at 695).

       The Supreme Court has confirmed that a federal court’s consideration of

ineffective assistance of counsel claims arising from state criminal proceedings is quite

limited on habeas review due to the deference accorded trial attorneys and state

appellate courts reviewing their performance. “The standards created by Strickland

and § 2254(d) are both ‘highly deferential,’ and when the two apply in tandem, review is

‘doubly’ so.” Harrington, 562 U.S. at 105 (internal and end citations omitted). “When §

2254(d) applies, the question is not whether counsel’s actions were reasonable. The

                                             14
question is whether there is any reasonable argument that counsel satisfied

Strickland’s deferential standard.” Id. Additionally, the Supreme Court has

emphasized the extraordinary deference to be afforded trial counsel in the area of plea

bargaining. See Premo v. Moore, 562 U.S. 115, 125 (2011) (stating that “strict

adherence to the Strickland standard [is] all the more essential when reviewing the

choices an attorney made at the plea bargain stage”); Bray v. Andrews, 640 F.3d 731,

738 (6th Cir. 2011) (citing Premo).

       To the extent that Petitioner asserts that trial counsel was ineffective for failing

to investigate defenses or take other action during the pre-plea period, he is not

entitled to relief. As discussed above, it is well-settled that claims about the deprivation

of constitutional rights that occur before the entry of a guilty or no contest plea are

foreclosed by the plea. Simply stated, a defendant who pleads guilty or no contest

generally waives any non-jurisdictional claims that arose before the plea. In such a

case, a reviewing court’s inquiry is limited to whether the plea was knowing, intelligent,

and voluntary. Accordingly, Petitioner’s claim that counsel was ineffective for failing to

take certain actions during the pre-trial period is foreclosed by his plea and does not

warrant relief.

       Petitioner also asserts that trial counsel was ineffective for advising him to plead

guilty rather than preparing a defense to the charges. Defense counsel has a duty to

conduct a reasonable investigation into the facts of a defendant’s case, or to make a

reasonable determination that such investigation is unnecessary. Strickland, 466 U.S.

at 690-91; Lundgren v. Mitchell, 440 F.3d 754, 771 (6th Cir. 2006); O’Hara v.

Wiggington, 24 F.3d 823, 828 (6th Cir. 1994) (failure to investigate, especially as to key

evidence, must be supported by a reasoned determination that investigation is not

                                            15
warranted). Petitioner, however, fails to establish that counsel did not investigate his

case or was deficient in advising him about his plea. Counsel’s strategy in pursuing a

plea and foregoing other avenues of defense was reasonable given serious nature of

the first-degree criminal sexual conduct charges that were pending against Petitioner,

the potential evidence against him, the uncertainties of trial, and the lack of a solid

defense. Trial counsel was also able to secure a plea bargain which reduced the

charges and included a sentencing agreement that avoided a minimum 25-year

sentence and a maximum life sentence.

       Although Petitioner believes that he could have defended against the charges,

he does not offer any evidence, other than his own assertions, to support his claim. It

is well-settled that conclusory allegations are insufficient to warrant habeas relief. See

Cross v. Stovall, 238 F. App’x 32, 39-40 (6th Cir. 2007); Workman v. Bell, 178 F.3d

759, 771 (6th Cir. 1998). Given the charges against Petitioner and the fact that he was

subject to a 25-year minimum sentence with a possible maximum life sentence, trial

counsel acted reasonably in advising Petitioner to plead guilty to the reduced charges

and to forego other avenues of defense. The Court is satisfied that trial counsel was

effective and that Petitioner’s plea was knowing, intelligent, and voluntary.

       Petitioner relatedly asserts that counsel was ineffective for failing to advocate on

his behalf with respect to the plea withdrawal motion. The record, however, fails to

show that counsel was even aware of Petitioner’s intention to request a plea

withdrawal, let alone the grounds for such a request, at the time of sentencing.

Counsel cannot be deemed ineffective under such circumstances. Moreover, for the

reasons discussed with respect to the plea itself, trial counsel may have reasonably

determined that a plea withdrawal was not in Petitioner’s best interest and/or would not

                                            16
be successful. Trial counsel cannot be deemed ineffective for failing to make futile or

meritless arguments. Petitioner fails to show that trial counsel was ineffective in this

regard.

       Finally, to the extent that Petitioner asserts that the trial court erred in denying

his plea withdrawal motion, he is not entitled to relief. Such a claim is not cognizable

on habeas review because it is a state law claim. A criminal defendant has no federal

constitutional right, or absolute right under state law, to withdraw a knowing, intelligent,

and voluntary plea. Chene v. Abramajtys, 76 F.3d 378 , 1996 WL 34902, *2 (6th Cir.

1996) (table). Consequently, "the decision to permit a defendant to withdraw a plea

invokes the trial court's discretion. A trial court's abuse of discretion generally is not a

basis for habeas corpus relief." Adams v. Burt, 471 F. Supp. 2d 835, 843 (E.D. Mich.

2007) (internal citations omitted).

       Overall, habeas relief is not warranted on these claims.

                     3. Effectiveness of Appellate Counsel Claim

       Finally, Petitioner asserts that he is entitled to habeas relief because appellate

counsel was ineffective for failing to raise his additional ineffective assistance of trial

counsel claims on direct appeal. Respondent contends that this claim lacks merit.

       It does not appear that Petitioner properly raised and/or exhausted this claim in

the state courts. Accordingly, the Court shall review the claim de novo.

       The Sixth Amendment right to the effective assistance of counsel includes the

right to the effective assistance of appellate counsel on direct appeal. Evitts v. Lucey,

469 U.S. 387, 396 (1985). It is well-established, however, that a criminal defendant

does not have a constitutional right to have appellate counsel raise every non-frivolous



                                             17
issue on appeal. Jones v. Barnes, 463 U.S. 745, 751 (1983). The Supreme Court has

explained:

       For judges to second-guess reasonable professional judgments and
       impose on appointed counsel a duty to raise every "colorable" claim
       suggested by a client would disserve the … goal of vigorous and effective
       advocacy …. Nothing in the Constitution or our interpretation of that
       document requires such a standard.

Id. at 754. Strategic and tactical choices regarding which issues to pursue on appeal

are "properly left to the sound professional judgment of counsel." United States v.

Perry, 908 F.2d 56, 59 (6th Cir. 1990). In fact, "the hallmark of effective appellate

advocacy" is the "process of ‘winnowing out weaker arguments on appeal and focusing

on' those more likely to prevail." Smith v. Murray, 477 U.S. 527, 536 (1986) (quoting

Barnes, 463 U.S. at 751-52).

       Here, the record shows that appellate counsel made reasonable arguments to

support the claim that Petitioner should have been allowed to withdraw his plea based

upon his assertion of innocence and trial counsel’s alleged ineffectiveness in advising

him about his plea and failing to advocate in favor of the plea withdrawal motion.

Petitioner fails to show that by omitting the additional ineffective assistance of trial

counsel claims presented on habeas review, appellate counsel's performance fell

outside the wide range of professionally competent assistance. None of the other

claims subsequently raised by Petitioner are "dead-bang winners." Moreover,

Petitioner cannot show that he was prejudiced by appellate counsel's conduct given the

Court's determination that the underlying claims lack merit. Appellate counsel cannot

be ineffective for failing to raise issues that lack merit. Shaneberger v. Jones, 615 F.3d

448, 452 (6th Cir. 2010); Greer v. Mitchell, 264 F.3d 663, 676 (6th Cir. 2001).

Petitioner fails to establish that appellate counsel was ineffective. Habeas relief is not

                                             18
warranted on this claim.

                                        V. Conclusion

          For the reasons stated above, the state courts’ rejection of petitioner’s claims

did not result in decisions that were contrary to Supreme Court precedent, an

unreasonable application of Supreme Court precedent, or an unreasonable

determination of the facts. Accordingly, the petition for a writ of habeas corpus is

DENIED.

          Furthermore, reasonable jurists would not debate the Court’s assessment of

petitioner’s claims, nor conclude that the issues deserve encouragement to proceed

further. The Court therefore DECLINES to grant a certificate of appealability under 28

U.S.C. § 2253(c)(2).5 See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

          SO ORDERED.


                                                    S/Avern Cohn              _
                                                            AVERN COHN
                                                    UNITED STATES DISTRICT JUDGE

Dated: 11/6/2019
      Detroit, Michigan




      5
         “The district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant.” Rules Governing § 2254 Cases, Rule
11(a), 28 U.S.C. foll. § 2254.


                                              19
